HANDY, J.,
dissented as follows.
Not being able to concur in the views of this case taken by the majority of the court, I will very briefly state the reasons for my dissent.
The rule declared by the ninth instruction, given at the instance of the appellees, is, that when a will is made by a ward in favor of his guardian, whilst the relation of guardian and ward subsists, the circumstances must demonstrate full deliberation on the part of the ward, and abundant good faith on the part of the guardian, or the will must be condemned as having been obtained by undue influence by the guardian.
I consider this instruction as stating a rule not applicable to the case, and calculated to prejudice the validity of the will.
The rule has been established by numerous decisions, that in all contracts, dealings, and transactions between parties who stand in the relation of trust and confidence, and especially of dependence the.one upon the other, a benefit acquired by the party standing in the relation of trustee will be taken, prima facie, to have been obtained unfairly, or by undue influence; and the party claiming the benefit will be required to show that the transaction has been conducted with fairness and good faith. This rule has been frequently applied to dealings and transactions between trustee and cestui que trust, attorney and client, guardian and ward, and to many other cases, where especial trust and confidence were reposed, by the party from whom the benefit was derived, in the recipient of it, and where a state of dependence for counsel and direction, by the' former upon the latter, subsisted. In all such cases, it has been sanctioned as a rule of public policy, best calculated to protect the rights and interests of the unwary and confiding, against those whose positions enabled them secretly, and almost beyond the possibility of detection, to take advantage of those who were subject to their influence, and whose rights were in their keeping. Hence, it has been established as a rule of expediency, tending to promote *266the ends of justice, that such dealings or contracts shall not stand, unless sufficiently explained to show that no undue advantage was taken of the person from whom the benefit was obtained; and it is expressly held as an exception to the rule, that fraud and bad faith are not to be presumed.
The rule does not, however, prohibit such transactions, nor render them absolutely void, but only requires that their fairness shall be explained by the party who has conducted them; and it is founded on the just reason, that such a person ought to be able to show the circumstances and the propriety of dealings and transactions, to which he was a party, if, indeed, he has acted with propriety in them. Hence, nearly all the cases in which the rule has been applied, are those of dealings, transactions, or contracts, directly between the trustee, the beneficiary, and the party from whom the benefit proceeded. In'other cases, it has been applied where the beneficiary was the procurer of the benefit, the adviser or draftsman of the wills, or other papers, conferring the benefit— standing in a confidential relation to the other party, and therefore subjecting him to the same presumption of undue influence which applied to cases of direct dealings, and transactions of business, between parties occupying the relation of trust and confidence. We can readily recognize the reason and justness of the application of the rule to all such cases. They are transactions to which the beneficiary was a party; and if fair, were susceptible of being shown by him to be so. It was his duty, and within his power, in view of the rule governing his dealings, to take such steps in the transactions, as to be able to show that he acted with all due regard to the rights and interests of the party with whom it was conducted — to remove all suspicion as to the fairness of his conduct.
But when we attempt to apply the rule to cases where the parties have not dealt together, where no transaction has taken place between them, or where the beneficiary has not been active in procuring the act which conferred the benefit, it appears to be evident that the force of the rule fails. It cannot apply, because, not being a party to the transaction which conferred the benefit, it cannot with reason be expected, that, with any precaution, he could be prepared to explain the circumstances attending it. He *267cannot be required to explain a matter in which he had no participation, and which may have been done wholly without his knowledge. To apply the rule to such a case, would be almost inevitably to condemn the act absolutely, and that upon the unjust reason, that he acted unfairly in a matter to which he was not a party.
The most abundant good faith, on his part, was to have done nothing, and known nothing in the matter. Yet, in such circumstances, it would generally be impossible for him to show the facts attending the act, or which led to it; and hence his very good faith would render the act fraudulent and void, in legal presumption — which presumption must stand, because his very good faith renders it impossible for him to remove it by explanation. It appears to me, that any such rule cannot be justified by any reason of public policy. It is in opposition to the just rule, that fraud is not to be presumed. It would be to presume fraud, contrary to all principle; and, where the presumption must prevail from the necessity of the case, against innocence and the most perfect good faith, because of the impossibility of its being rebutted by reason of want of knowledge of, or participation in, the act done. And the rule, applied to cases of this sort, would lead to the most unjust and unreasonable consequences.
Take the ease of an autographic will, or of one attested by witnesses, who are all dead at the time of the testator’s death, made by a ward, and containing valuable bequests to his guardian, who is also nominated in it as executor. After the testator’s death, the will is found among his valuable papers, and as such, comes to the hands of the executor. It is his duty to propound it for probate. No knowledge of, or agency in, its preparation or execution, on his part, is shown; and yet he is met with the presumption, that it was procured by him by undue influence, which must be removed, or it stands condemned. How ip he to explain it ? Must he prove that he was not present, and did not participate in the act when it was done ? That might be true and yet it would not remove the presumption ; for he might have artfully and secretly pre-arranged the whole matter, absenting himself at the time of the execution of the will, to avoid suspicion. Something further must be shown; and that could not stop short of proof, that both in the matter of the *268execution of the will, and in all his conduct towards the testator, he had exerted no undue influence. It would, indeed, be most extraordinary, if such proof could be made, however unexceptionable may have been his entire conduct, and however free and unbiassed may have been the action of the testator, and however strong may • have been the feelings of affection and confidence on his part, which dictated the bequest. And this is the case presented by this record.
But suppose that the guardian was entirely ignorant of the fact, that the will had been executed. It would be impossible for him to show that, and most improbable that he could show the circumstances attending the execution of the will, demonstrating that it was the free and unconstrained act of the testator. In vain would he protest his ignorance of the entire matter, and hold up his general conduct as evidence of the propriety of his course. He cannot prove his ignorance, and very likely may not be able to prove his absence or want of participation in the matter. His very freedom from suspicious conduct, therefore, works the condemnation of the instrument, in rendering it impossible for him to explain the circumstances of its execution, of which he knew nothing. It is manifest, that such a result would be most unjust, and that the rule of presumption, and of the necessity for explanation, could not apply to such cases; because a will is the ex parte act of the testator, and not a dealing, transaction, or contract, between him and his guardian, in which the latter could be presumed to have had any agency. And yet such is the effect of the rule if it is applied to wills.
It is said, that the rule declared in this case is applicable to wills upon a high principle of public policy. But it appears to me to be clear, that the reason of public policy, upon which the rule is founded, has application only to dealings and transactions, in which the trustee or beneficiary is a participant; and that, to extend it to other cases, would be to presume a man guilty of fraud in a matter in which he is not shown to have had any agency. It cannot be that any reason of public policy could warrant so unjust and unreasonable a rule.
In most of the cases in which the rule has been held, the trustee has been a party to the deed, dealing, transaction, or contract. In *269others, be has been an active participant in the execution, of the instrument — its draftsman or procurer with full knowledge of its contents. It is with reference to such circumstances that it is said, in all the cases, that such deeds, transactions, dealings, or acts, are presumed to be invalid on the ground of public policy. This will be manifest, from an examination of the numerous cases cited to sustain the rule held in this case. And though, in many of the cases relied on as sustaining the application of the rule, to the case of a will made by a ward in favor of a guardian, there are loose observations which would include such a will, within the rule applicable to dealings and transactions between such persons, yet they are not cases of wills of wards, in favor of guardians; and in no such case, has the rule been held, that the will must be presumed to be fraudulent, from the mere fact of the relation of guardian and ward subsisting at the time of its execution, unless Ingram v. Wyatt, 1 Hagg. be such a case, and that has been expressly overruled in Barry v. Butler, 1 Curteis, 417. The loose dieta contained in the cases, certainly should not be held to establish a rule so unreasonable and unjust, as that declared in the instruction under consideration, and to give it the force of settled law.
The rule cited from 2 Grreenleaf Evid., upon the authority of the cases Stone v. Damon, 12 Mass. 488, and of Breed v. Pratt, 18 Pick. 115, has no application to this case. Those were cases of non compos, where a guardian had been appointed: and it was held to be incumbent on the guardian, who was the legatee, to show that the testator was capable of making a will; because having been once non compos, and being then under guardianship, the presumption of mental incapacity continued, until removed by proof.
It appears to me, therefore, to be clear, that this presumption cannot apply to a case like this; and I think that the true rule is, that the mere existence of the relation of guardian and ward, together with the fact, that the guardian is a beneficiary under the will, are circumstances to be considered by the jury, as tending to show undue influence on the part of the guardian in obtaining its execution, provided there be other evidence tending to show undue influence by the guardian, continuing at the time of its execution, destroying the free agency of the ward, and tending to show that the will was not the unconstrained act of the ward, and her free and *270voluntary will. But the existence of that relation is not sufficient of itself to condemn the will, or to render it incumbent on the guardian, to show that no undue influence, fraud or constraint, was employed by him in obtaining its execution.
The other question decided, is the incompetency of the declarations of McKinnie, the guardian, made to Dr. Hibbler.
It was proposed by the propounder of the will, to offer in evidence the declarations of 'McKinnie, made to Dr. Hibbler at the time McKinnie went for Hibbler to write the will, and on the same day on which it was written, whilst Hibbler was on his way to McKin-nie’s house to write the will; 'in which McKinnie stated, in reply to an inquiry of Hibbler, whether he knew how the testatrix wished to make her will; that he did not, but that he reckoned he might have known if he had asked her, but that he presumed she wanted to make her property over to her sister’s children, &c.
The object of this evidence was to rebut the circumstances relied on by the contestants of the will to show that its provisions were contrived by McKinnie, and pre-arranged by him before he went for Hibbler to write it; and that his applying to Hibbler to write the will, was but carrying out his purpose of securing the bulk of her property to himself, which he had planned, by means of his undue influence over his ward. And the question is, are these de-. clarations admissible for this purpose ?
The rule upon the subject is stated by Greenleaf to be, that “ declarations” of a party, whose conduct is material to the controversy, “made at the time of the transaction, and expressive of its character, motive, or object, are regarded as verbal acts, indicating a present purpose and intention, and are, therefore, admitted in proof, like any other material facts.” 1 Greenl. Evid. § 108. The learned Mr. Evans states the rule thus, “whenever the demeanor of a person at a given time, becomes the object of inquiry, his expressions, as constituting a part of that demeanor, and as indicating a present intention and disposition, cannot properly be rejected as evidence.” 2 Pothier on Oblig. by Evans, App. No. 16, § 11, p. 217. And again, he says, “ whatever expressions may be fairly regarded as resulting from contemporaneous motives, acting upon his mind, and influencing his conduct, should be received in evidence.” Ib. “In questions of fraud and bona.fides,” says the *271same author, “an adequate judgment can in general only, be formed by having a perfect view of the whole transaction, which, of course, includes the conversation which forms a part of it; and, according to the phrase usually applied to this subject, the language which is used on any occasion, forms a part of the res gesteeIb.
Applying these rules to the facts of this case, I think it clear that the declarations in question were admissible.
The matter in which McKinnie was engaged when the declarations were made, was the preparation and execution of the will; and the important question in the suit was, what were his purpose of mind and agency in procuring it, and the influence he exercised in obtaining its execution. These constituted the res gestee, the matter then being carried on, and the subject of controversy. The true character of the transaction, and of McKinnie’s conduct in it, must be ascertained from all that transpired at the time the business was being carried on. The hypothesis of the contestants of the will is, that he had pre-arranged its provisions, and was but carrying out his own wishes and purposes in having it written by Hibbler, his confidential friend and neighbor. The act of having the will written was begun, and McKinnie and the draftsman were together, on their way to his house where the testatrix was, to complete it. McKinnie was carrying out his alleged purpose of having the will written to suit himself, and to secure the property to himself. The question, then is, what were his designs, his feelings, and the state of his mind, whilst they were thus engaged in the business. These must be collected from all that he did and said whilst in the prosecution of the design. His declarations at the time touching the matter in hand, are inseparably connected with his acts, they are facts expressive of the character of the act, and of his motive, state of mind, and feelings in regard to it. They were made to his friend, whom he had selected, as is alleged, to carry out his purpose, and while he was in the very act of having it accomplished. They were, therefore, part of the very transaction then being carried on, and were admissible in evidence upon the same principle as his conduct and acts at the time. This appears to be evident from the rules as stated by the text-writers; and it is illustrated by the following, among the numerous cases decided upon the subject. Darly v. Rice, 2 Nott & McCord, 596; Boyden v. Moore, 11 Pick. 362; Allen v. *272Duncan, Ib. 308; Fellowes v. Williamson, 1 Mood. & Malk. 306 (22 Eng. C. L. Rep. 316); 15 Serg. & R. 231. And this conclusion is strengthened by the fact in this case, that part of the declarations of McKinnie were admitted, but those which operated in his favor were excluded, though made at the same time. The cases of Presley v. Quarles, 31 Miss. 151, and Scaggs v. The State, 8 S. & M. 726, are not opposed to this view. The former has no bearing upon the question, and the declarations involved in the latter case, were made after the act in question was completed and past.
It is no objection to the admission of declarations made under circumstances like these, as evidence in behalf of the declarant, that they are false and simulated. Eor how is that to be ascertained ? Certainly not by the court; for that would give to the court the dangerous power to exclude testimony merely on the ground of credibility. It must be determined by the jury upon consideration of the weight and credit due to the declarations under all the circumstances. In this respect, such declarations stand upon the same principle as admissions made by a party, all must be received, though the jury may discredit those which are favorable to the party making the admissions. So declarations made at the time of an act done and intimately connected with its execution, must be received in evidence as verbal acts, constituting part of the transaction; and it is for the jury to determine whether they are true or false, and to what extent they should be credited, and to give weight to them accordingly. Actions may he simulated as well as words; but it will scarcely be said that the acts of a person, done while engaged in any transaction, and having a direct connection with it, are not competent evidence as to the character and motives of his conduct, because they may be feigned. They are admissible in evidence, and their good faith, or falsehood, is to be determined by the jury.
Nor does the admission of such declarations rest entirely in the discretion of the court. It is sometimes a question to be decided by the court, whether the declarations were contemporaneous with the main fact done, or whether they are relevant to it, and to the question in controversy; and if not, the court has the right to exclude them for these reasons. But if they are made at the time the party whose conduct is the subject of consideration, was engaged in doing the act in question, and are plainly connected with it, in*273dicating Ms present intention and disposition, they are parts of the transaction which the court has no more power to exclude than any other part of the res gestee.
I think it, therefore, very clear, that these declarations were admissible, and that it was error to exclude them.
And upon the grounds above stated, it is my opinion that the judgment is erroneous, and should be reversed.